Citation Nr: 0408757	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  03-08 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code. 


WITNESSES AT HEARING ON APPEAL

Appellant and her parents


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.  The appellant in this case is the veteran's 
daughter.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied the appellant's claim for Chapter 35 Dependents' 
Educational Assistance benefits.  In July 2003, the appellant 
and her parents testified at a Board hearing at the RO.


FINDINGS OF FACT

1.  The appellant was born in January 1971, and is the 
daughter of the veteran.

2.  In a January 2001 rating decision, the veteran was 
awarded a total rating based on individual unemployability 
due to service-connected disability, effective November 1, 
2000, and a permanent and total rating was assigned, 
effective December 21, 2000.

3.  In July 2002, the RO received the appellant's application 
for Dependents' Educational Assistance.


CONCLUSION OF LAW

The criteria for entitlement to Dependents' Educational 
Assistance benefits pursuant to Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. § 3512 (West 
2002); 38 C.F.R. §§ 21.3040, 21.3041 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the pertinent 
facts in this case are not in dispute.  Resolution of this 
appeal depends on the application of the law rather than on 
weighing of the evidence.  Under such circumstances, the 
Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable and any failure to meet the VCAA duty to assist 
and notify is harmless error.  See Valiao v. Principi, 17 
Vet. App. 229 (2003).  

I.  Factual Background

The veteran served on active duty from February 1964 to 
February 1966.  In June 1977, he filed a claim of service 
connection for a low back disability.  In an August 1977 
rating decision, the RO granted service connection for low 
back strain and assigned an initial 10 percent rating.  

In May 1993, the veteran submitted a claim for an increased 
rating for his service-connected low back disability.  In 
September 1993, he submitted an application for a total 
rating based on individual unemployability due to service-
connected disability.  

In a January 1994 rating decision, the RO denied a rating in 
excess of 10 percent for the veteran's low back disability as 
well as a total rating based on individual unemployability 
due to service-connected disability.  The veteran duly 
appealed the RO's decisions.  In November 1994, however, he 
withdrew his appeal of the unemployability issue.  

In July 1996 and August 1998, the Board remanded the 
remaining issue of entitlement to a rating in excess of 10 
percent for low back strain for additional evidentiary 
development.  While the matter was in remand status, in an 
October 1999 rating decision, the RO recharacterized the 
veteran's disability as degenerative disc disease with 
radiculopathy and degenerative joint disease, and assigned a 
20 percent rating from January 10, 1997, and a 40 percent 
rating from January 11, 1999.  

In March 2000, the veteran submitted another application for 
a total rating based on individual unemployability.  In 
support of his claim, he submitted a letter from his employer 
who indicated that concessions had been made for the veteran 
as a result of his low back disability.  

In a June 2000 rating decision, the RO denied a total rating 
based on individual unemployability due to service-connected 
disability, noting that the veteran did not meet the 
schedular criteria for such an award and that he was 
currently employed as a maintenance supervisor.  

Thereafter, in a December 2000 decision, the Board granted a 
60 percent rating for the veteran's low back disability.  

In a January 2001 rating decision, the RO implemented the 
Board's decision, and awarded a 60 percent rating for the 
veteran's low back disability from May 4, 1993, the date of 
receipt of his claim for an increased rating.  In addition, 
the RO granted a total rating based on individual 
unemployability, effective November 1, 2000, noting that the 
veteran's employer had indicated that he would be terminated 
effective October 31, 2000, due to his inability to complete 
his assigned duties as a result of his physical disability.  
The RO advised the veteran that if he had actually been 
terminated prior to that date, he should contact the RO for 
consideration of an earlier effective date.  It is noted that 
the veteran did not respond.  Finally, in the January 2001 
rating decision, the RO determined that the criteria for 
basic eligibility for Dependents' Educational Assistance had 
been met, effective December 21, 2000.  

In July 2002, the appellant's application for Chapter 35 
Dependents' Educational Assistance was received at the RO.  
On her application, she indicated that she had been born in 
January 1971, and was 31 years old.  

In an attached letter, the appellant explained that in 1990, 
she had been diagnosed as having auto-immune hepatitis and 
cirrhosis of the liver.  She indicated that despite her 
diagnosis, she had attended school and worked full-time in 
order pay her tuition.  She indicated in 1993, she quit 
school on the recommendation of her physician who felt that 
she should "slow down."  The appellant stated that she 
returned to school a couple of years later, but in 1998, her 
liver disorder worsened and she underwent a liver transplant 
in May 2001.  The appellant indicated that now that she had 
the time and energy to do so, she wanted to return to school 
to finish her degree.  She also noted that her father had 
only recently been awarded back benefits based on a 
longstanding claim.  

In a July 2002 determination, the RO denied the appellant's 
application for Dependents' Educational Assistance on the 
basis that she had reached her 26th birthday prior to the 
effective date of the veteran's permanent and total 
disability rating.  

The appellant duly appealed the RO's determination.  In her 
November 2002 notice of disagreement, she argued that the 
veteran would have been receiving increased benefits earlier, 
had the RO granted his claim in 1993.  She also indicated 
that special consideration was warranted in her case in light 
of her medical condition.  

In July 2003, the appellant and her parents reiterated her 
contentions at a Board hearing at the RO.  She and her 
parents testified that it was their belief that had the 
veteran been rated as 100 percent disabled in 1993, when he 
originally filed his claim, the appellant would have been 
able to attend school since she did not turn 26 until January 
1997.  At the hearing, the appellant explained that it was 
her goal to obtain a degree in biology in order to teach that 
subject.  She also indicated that she planned to establish a 
foundation to help other organ transplant recipients maintain 
a healthy life after their transplant surgeries.  

II.  Analysis

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35, a child of a veteran will have basic 
eligibility if the veteran:  (1) was discharged from service 
under conditions other than dishonorable, or died in service; 
and (2) has a permanent total service-connected disability; 
or (3) has a permanent total service-connected disability was 
in existence at the date of the veteran's death; or (4) died 
as a result of a service-connected disability; or (5) is on 
active duty as a member of the Armed Forces and now is, and, 
for a period of more than 90 days, has been listed by the 
Secretary concerned as missing in action, captured in line of 
duty by a hostile force, or forcibly detained or interned in 
line of duty by a foreign Government or power.  38 C.F.R. § 
3.807, 21.3021 (2003).

In addition to the basic eligibility criteria set forth 
above, the specific eligibility criteria for Chapter 35 
dependents' educational assistance for a child of a veteran 
are set forth at 38 U.S.C.A. § 3512(West 202); 38 C.F.R. §§ 
21.3040, 21.3041 (2003).  Under those criteria, no person is 
eligible for educational assistance who reached his or her 
26th birthday on or before the effective date of a finding of 
permanent and total service-connected disability.  
38 U.S.C.A. § 3512(a)(West 2002); 38 C.F.R. 
§ 21.3040(c)(2003).  

In this case it is undisputed that the appellant reached her 
26th birthday prior to December 21, 2000, the effective date 
of the finding of the veteran's permanent and total service-
connected disability.  Thus, she is not eligible for 
dependents' educational assistance under 38 U.S.C.A. § 
3512(a); 38 C.F.R. § 21.3040(c).  

The Board notes that the applicable criteria do provide a 
modification of the eligibility period under certain 
circumstances.  See 38 C.F.R. § 21.3041(d).  In such cases, 
the basic ending date for eligibility will be the child's 
26th birthday or 8 years from the date of the relevant 
occurrence, whichever is later.  The regulations clearly 
provide, however, that in no case will the modified ending 
date extend beyond the eligible person's 31st birthday.  Id.  

The Board observes that in July 2002, when the appellant 
first applied for educational assistance benefits, she had 
already had her 31st birthday.  As there is no provision 
allowing for a delimiting period to be modified or extended 
beyond a child's 31st birthday in any circumstances, the 
Board has no choice but to deny the appellant's claim.  38  
U.S.C.A. § 3512; 38 C.F.R. § 21.3041(d), (e).  

In reaching this decision, the Board has carefully and 
sympathetically considered the appellant's request that an 
exception be granted in her case, in light of her serious 
medical history.  Unfortunately, the Board has been unable to 
find any legal basis to exempt her from the application of 
the applicable regulations as a result of her medical 
history.  

Likewise, the Board has carefully considered the appellant's 
contention that her father, the veteran, should have been 
awarded a permanent and total rating earlier than December 
21, 2000, which would have entitled her to educational 
benefits.  The Board, however, does not have jurisdiction 
over any issue concerning the propriety of the December 21, 
2000 effective date.  

In any event, although sympathetic to the appellant's 
arguments, the Board notes that similar arguments were 
clearly rejected by the United States Court of Appeals for 
Veterans Claims (Court) in Erspamer v. Brown, 9 Vet. App. 
507, 509-510 (1996).  The appellant in that case, the son of 
a veteran, sought educational assistance under Chapter 35 for 
education he had completed several years prior to the RO's 
award of service connection for the cause of the veteran's 
death.  The appellant in Erspamer argued that but for the 
RO's delay in granting service connection for the cause of 
the veteran's death, he would have been entitled to 
educational assistance for his education.  The Court rejected 
the appellant's arguments, holding that the intent of that 
statute was clear on its face and that there was simply no 
legal basis for the Court to award educational assistance 
benefits after the expiration of the period of eligibility.

In summary, although the Board is sympathetic to the 
appellant's situation, and wishes to commend her for her 
admirable goals and achievements in the face of her life-
threatening illness, the law governing eligibility for 
Chapter 35 educational benefits is clear and specific.  It is 
well established that the Board is bound by the laws enacted 
by Congress, the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c) (West 2002).  In this case, as set forth above, the 
law passed by Congress is clear and does not provide a basis 
to award the benefit sought by the appellant, even with 
consideration of her special situation.

Under governing law, therefore, the appellant is simply not 
eligible for Chapter 35 dependents' educational assistance 
benefits.  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is denied.


____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



